Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 1 of 14 Page ID #:248




                      Exhibit D




                                                                           Dore Exhibit D
                                                                                   - 37 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 2 of 14 Page ID #:249



    From:             Halley Josephs
    To:               Dore, Michael H.; Tan, Zach; Evangelis, Theane; Linsley, Kristin A.; Riff, Emily
    Cc:               asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook; Krysta Pachman; Simon DeGeorges
    Subject:          RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff"s First RFPs and ROGs to Defendant
    Date:             Monday, June 21, 2021 2:13:40 PM


    [External Email]

    12pm PST on Thursday 6/24 works for us.

    Additionally, we’re in receipt of your motion to dismiss and we plan to amend our complaint. Under
    Rule 15, our amended complaint is due by July 7. Will you consent to a 30-day extension (as we did
    for Reddit’s time to respond to the complaint) to August 6?

    Thanks,
    Halley

    Halley W. Josephs | Susman Godfrey L.L.P.
    1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067
    310.789.3163 (office) | 443.465.5087 (cell)
    hjosephs@susmangodfrey.com | www.susmangodfrey.com
    * Admitted only in New York; not admitted in California. Practicing under the supervision of the
    partnership of Susman Godfrey L.L.P.
    From: Dore, Michael H. <MDore@gibsondunn.com>
    Sent: Monday, June 21, 2021 8:37 AM
    To: Tan, Zach <ZTan@gibsondunn.com>; Halley Josephs <HJosephs@susmangodfrey.com>;
    Evangelis, Theane <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>;
    Riff, Emily <ERiff@gibsondunn.com>
    Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
    <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
    DeGeorges <SDeGeorges@susmangodfrey.com>
    Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
    Defendant

    EXTERNAL Email
    Counsel,
    Please confirm your availability on 6/24 (i.e., this Thursday) to continue the parties’ Rule 26(f)
    conference. How about 12pm PT?

    Thanks.

    Michael Dore


    GIBSON DUNN
    Gibson, Dunn & Crutcher LLP
    333 South Grand Avenue, Los Angeles, CA 90071-3197



                                                                                                                        Dore Exhibit D
                                                                                                                                - 38 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 3 of 14 Page ID #:250


   Tel +1 213.229.7652 • Cell +1 213.258.5517
   MDore@gibsondunn.com • www.gibsondunn.com



   From: Tan, Zach
   Sent: Tuesday, June 15, 2021 1:19 PM
   To: Halley Josephs <HJosephs@susmangodfrey.com>; Dore, Michael H. <MDore@gibsondunn.com>;
   Evangelis, Theane <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>;
   Riff, Emily <ERiff@gibsondunn.com>
   Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
   Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges
   <SDeGeorges@susmangodfrey.com>
   Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
   Defendant

   Counsel:

   Thank you for confirming that our initiation of the Rule 26(f) conference did not trigger parties’
   discovery and disclosure obligations. We are available on 6/24 to continue our Rule 26(f)
   conference.

   As to the motion to stay, we are willing to file this as a motion to stay under the regular procedures
   of Local Rule 7-3. Given that we notified you of our intention to file this motion in writing as early as
   June 3, and laid out our grounds for such a motion during our June 7 telephonic conference, our
   Local Rule 7-3 obligation to meet and confer with you on this motion has been satisfied.

   As for your draft protective order, we are still reviewing your draft and discussing the terms of such
   an order with our client as we finalize our motion to dismiss. We will return a revised draft when we
   are able.

   Thank you,
   Zach Tan


   GIBSON DUNN
   Gibson, Dunn & Crutcher LLP
   555 Mission Street, San Francisco, CA 94105-0921
   Tel +1 415.393.8201 • Fax +1 415.229.3502
   ZTan@gibsondunn.com • www.gibsondunn.com


   From: Halley Josephs <HJosephs@susmangodfrey.com>
   Sent: Monday, June 14, 2021 11:09 AM
   To: Tan, Zach <ZTan@gibsondunn.com>; Dore, Michael H. <MDore@gibsondunn.com>; Evangelis,
   Theane <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
   <ERiff@gibsondunn.com>
   Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
   Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges


                                                                                                         Dore Exhibit D
                                                                                                                 - 39 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 4 of 14 Page ID #:251


   <SDeGeorges@susmangodfrey.com>
   Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
   Defendant

   [External Email]
   Zach,

   As long as you are agreeing to complete the Rule 26(f) conference before the June 28th deadline, we
   can agree that our discovery requests will be deemed served when we have our second conference.
   You haven’t responded to our two proposed dates (6/23 and 6/24); please let us know which date
   and time works for you so we can get that on the calendar.

   The LR 37 process is reserved for discovery motions. This is not a discovery motion – it is a motion
   for a stay. See, e.g., Dadisman v. Cty. of Los Angeles, No. CV1810119PSGPLAX, 2021 WL 888897, at
   *1 n.2 (C.D. Cal. Jan. 5, 2021). Filing a joint stipulation under LR 37 is improper as the question of
   whether the case should be stayed should go to Judge Selna. See, e.g., Phoenix Books, Inc. v. Mr
   Bongo Worldwide Ltd, No. CV 1906000JFWRAOx, 2019 WL 8137721, at *2 (C.D. Cal. Dec. 17, 2019).
   You still have not identified any reason why you need to seek emergency relief or why the motion
   should be heard on an expedited basis, especially in light of the discovery service date we’ve agreed
   to above.

   We flagged in our Rule 26(f) report draft that we may amend the complaint including to add new
   class representatives, and we may amend the class definition when we do so, but we don’t intend to
   amend the complaint at this time. As you can see from the discovery requests we served, the
   requested discovery relates only to the visual depiction of sexually explicit conduct involving a
   minor.
     
   Please send the protective order draft as soon as possible so we can square that away and share
   information relating to our client.

   Thanks,
   Halley

   Halley W. Josephs | Susman Godfrey L.L.P.
   1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067
   310.789.3163 (office) | 443.465.5087 (cell)
   hjosephs@susmangodfrey.com | www.susmangodfrey.com
   * Admitted only in New York; not admitted in California. Practicing under the supervision of the
   partnership of Susman Godfrey L.L.P.
   From: Tan, Zach <ZTan@gibsondunn.com>
   Sent: Friday, June 11, 2021 3:34 PM
   To: Halley Josephs <HJosephs@susmangodfrey.com>; Dore, Michael H. <MDore@gibsondunn.com>;
   Evangelis, Theane <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>;
   Riff, Emily <ERiff@gibsondunn.com>
   Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook


                                                                                                       Dore Exhibit D
                                                                                                               - 40 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 5 of 14 Page ID #:252


   <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
   DeGeorges <SDeGeorges@susmangodfrey.com>
   Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
   Defendant

   EXTERNAL Email
   Counsel,

   We have a number of additions and objections to your summary of our discussion on Monday, June
   7, 2021:

   1. Rule 26(f) conference: Before agreeing to proceed with any Rule 26(f) conference, we made it
   clear that we were only going to do so if you agreed that initiation of such discussions did not trigger
   Reddit’s Rule 26 discovery and disclosure obligations. Your current representation that you “reserve
   all rights with respect to the timing of the Rule 26(f) conference and when discovery deadlines may
   be triggered,” is directly contrary to your prior agreement. Please confirm that you intend to honor
   our agreement that Reddit’s disclosure and discovery obligations were not triggered by our
   discussions on June 7, 2021.

   2. Motion to Stay: Your summary of our discussions as to the motion to stay is also inaccurate. We
   did not indicate that we were considering filing a motion to stay on an ex parte basis, which suggests
   that Plaintiff will be deprived of the ability to fully brief her objections. Instead, we indicated that we
   would be filing a motion to stay (which under the Local Rules would take the form of a Joint
   Stipulation), and an accompanying ex parte application to expedite the hearing schedule on that
   motion. To the extent that there is a misunderstanding, we request that you reconsider our
   proposal to jointly stipulate to an early hearing on the motion to stay, so that we can avoid
   unnecessarily burdening the court with additional ex parte briefing. To be clear, under our proposal,
   you would have the full seven days under the Local Rule 37-2.2 to submit your portion of the Joint
   Stipulation, and parties are only stipulating that the court hold an early hearing on the matter. If
   necessary, we are available to discuss this again by phone next Monday, June 14, 2021.

   3. Class Definition: Your summary also leaves out parties’ discussion of the expansive class definition
   in your complaint, which would apply to anyone whose photograph was posted to Reddit when they
   were under 18 (in any context, whether high school graduation photos, family vacation photos,
   etc.). In particular, after we raised the fact that the class definition sweeps in a broad range of
   conduct unrelated to your allegations of sexually explicit content, you stated that you would “get
   back” to us about this issue.   We have not heard from you. The document hold you seek because of
   your “putative class action” would be overbroad and unduly burdensome even if you did not sweep
   in any picture of any under 18 person over the past decade; as currently written, it is nonsensical.
   Please let us know by 4pm PT on Monday, June 14 whether you plan to take any action to correct
   this overly broad class definition. If plaintiff intends to amend her complaint, Plaintiff should do so
   before the Court is burdened with motion practice. There is no need to create additional
   unnecessary time and expense for the Court or the parties.      

   4. Case Citations: You correctly note that we provided several case citations in summarizing the
   grounds of our anticipated motion. You did not provide any case citations to support the viability of
   your claims during the meet and confer. If you have any caselaw in support of the proposition that


                                                                                                           Dore Exhibit D
                                                                                                                   - 41 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 6 of 14 Page ID #:253


  Section 230 does not apply to this case, for example, please let us know so we may review them and
  potentially streamline any issues to be presented to the Court in our motion to dismiss.

  5. Protective Order: We confirm receipt of your draft Protective Order. Upon first review, the terms
  of the draft exceed the scope of a protective order that we discussed, which was limited to the issue
  of Plaintiff’s identifying information. We will not be restricted in investigating the allegations in the
  complaint. We will prepare our edits to this draft and forward them to you.

  Thank you,
  Zach Tan


  GIBSON DUNN
  Gibson, Dunn & Crutcher LLP
  555 Mission Street, San Francisco, CA 94105-0921
  Tel +1 415.393.8201 • Fax +1 415.229.3502
  ZTan@gibsondunn.com • www.gibsondunn.com


  From: Halley Josephs <HJosephs@susmangodfrey.com>
  Sent: Thursday, June 10, 2021 4:47 PM
  To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
  <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
  <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
  Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
  Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges
  <SDeGeorges@susmangodfrey.com>
  Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
  Defendant

  [External Email]
  Counsel,

  Thanks for conferring with us on Monday. To follow up on what we discussed:
     1. Reddit’s motion to dismiss: You summarized the grounds for your anticipated motion
        and we asked for your key caselaw citations. You provided several citations in response.
     2. Motion for leave to proceed under a pseudonym: We asked you for any authority you
        had that the court would lack jurisdiction unless we moved for leave to proceed under a
        pseudonym. The case you cited to us, Doe v. City of Simi Valley, provides that it is
        unnecessary for a plaintiff to seek such leave before a motion to dismiss is filed.
        Regardless, we plan to file a motion in the coming weeks. You indicated you did not
        think Reddit would oppose, but that you would get back to us.
     3. Disclosure of our client’s identity & PO: We discussed disclosure of our client’s
        identity (including her name/Reddit username/email address), including our concerns
        about maintaining her privacy on an extremely sensitive subject and avoiding
        repercussions from her boyfriend or other Reddit participants (including moderators)
        who disagree with what’s she’s doing in pursuing this suit. You indicated your
        willingness to make this disclosure AEO and we also discussed that Reddit would likely
        need to disclose some information to others at the company for document preservation
        purposes.

                                                                                                         Dore Exhibit D
                                                                                                                 - 42 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 7 of 14 Page ID #:254


               You agreed to check whether Reddit’s litigation hold procedures would involve
               disclosing our client’s identity (including Reddit username) to anyone outside the
               in-house legal or IT teams, such as non-employee moderators. You also agreed to
               get back to us with an as detailed as possible explanation of the universe of folks
               at Reddit who would need this information for document preservation purposes
               (e.g., in-house legal, head of IT, etc.). You indicated you’d provide their positions
               and we asked that if the universe is small enough, you also provide names.
               We emphasized that this is a putative class action and Reddit’s litigation hold
               must cover more than just documents relating to our client.
               We agreed to send you a draft PO for the case and attach it here.
     4. Rule 26(f) conference: Contrary to prior emails, you expressed your willingness to
        engage in the 26(f) meet-and-confer process. We went over a number of the topics
        relevant to this process and will look forward to receiving your comments and proposals
        on the draft joint 26(f) report we sent you earlier this week. You indicated our timeline
        seems reasonable but you may propose some adjustments to the schedule to avoid
        holiday conflicts.
               In your view, Monday’s call was the start of the 26(f) discussion and that you
               don’t consider it complete until we have a second meet-and-confer.
               You said you’d comply with the Court’s June 28 deadline for the meet-and-
               confer. We’d like to get that additional conference on the calendar. We’re
               available on Wednesday 6/23 between 2-5pm PST or Thursday 6/24 between 3-
               5pm PST.
               We reserve all rights with respect to the timing of the Rule 26(f) conference and
               when discovery deadlines may be triggered.
     5. Initial discovery requests
               You told us you would not agree to accept email service of any documents in this
               case, whether pleadings or discovery.
               Accordingly, we reissued our 6/1/2021 document requests and interrogatories as
               of 6/7/2021 and mailed them to Michael Dore at Gibson’s LA office.
     6. Motion to stay discovery
               You asked us to withdraw our discovery requests and/or agree to stay all
               discovery in this case until the Court resolves your yet-to-be-filed motion to
               dismiss. We declined as the Court encourages the parties to engage in discovery
               from the earliest stages of the case and that is the status quo absent a Court ruling
               staying discovery.
               You indicated you were considering filing a motion to stay on an ex parte basis.
               We questioned the need to do so given your position that (1) the discovery we
               served on 6/1 was not served because you refused to accept email service; and (2)
               no deadlines have been triggered because the 26(f) meet and confer remains open.
               We suggested (and continue to suggest) that you file a motion to stay on a regular
               schedule for the Court’s consideration to avoid burdening the Court with your ex
               parte application in a non-emergency situation. We urge you to reconsider your
               approach. To the extent you plan to move forward with an ex parte application,
               we believe an additional meet-and-confer is required under Local Rule 7-19.1.

  Best,
  Halley

  Halley W. Josephs | Susman Godfrey L.L.P.
  1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067


                                                                                                  Dore Exhibit D
                                                                                                          - 43 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 8 of 14 Page ID #:255


    310.789.3163 (office) | 443.465.5087 (cell)
    hjosephs@susmangodfrey.com | www.susmangodfrey.com
    * Admitted only in New York; not admitted in California. Practicing under the supervision of the
    partnership of Susman Godfrey L.L.P.


    From: Halley Josephs
    Sent: Monday, June 7, 2021 2:08 PM
    To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
    <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
    <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
    Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
    <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
    DeGeorges <SDeGeorges@susmangodfrey.com>
    Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
    Defendant

    Received, thanks. We’ll speak with you then. Please see attached for your review Plaintiff’s draft of
    the joint Rule 26(f) report, which we are still revising internally and discussing with our client.

    Halley W. Josephs | Susman Godfrey L.L.P.
    1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067
    310.789.3163 (office) | 443.465.5087 (cell)
    hjosephs@susmangodfrey.com | www.susmangodfrey.com
    * Admitted only in New York; not admitted in California. Practicing under the supervision of the
    partnership of Susman Godfrey L.L.P.
    From: Dore, Michael H. <MDore@gibsondunn.com>
    Sent: Monday, June 7, 2021 1:13 PM
    To: Halley Josephs <HJosephs@susmangodfrey.com>; Evangelis, Theane
    <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
    <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
    Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
    <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
    DeGeorges <SDeGeorges@susmangodfrey.com>
    Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
    Defendant

    EXTERNAL Email
    That’s fine with us. We sent a revised invite.

    Michael Dore


    GIBSON DUNN
    Gibson, Dunn & Crutcher LLP
    333 South Grand Avenue, Los Angeles, CA 90071-3197
    Tel +1 213.229.7652 • Cell +1 213.258.5517



                                                                                                       Dore Exhibit D
                                                                                                               - 44 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 9 of 14 Page ID #:256


    MDore@gibsondunn.com • www.gibsondunn.com



    From: Halley Josephs <HJosephs@susmangodfrey.com>
    Sent: Monday, June 7, 2021 11:31 AM
    To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
    <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
    <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
    Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
    Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges
    <SDeGeorges@susmangodfrey.com>
    Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
    Defendant

    [External Email]
    Michael,

    Our team had a last-minute conflict arise with the 2pm M&C. Can we push to 3pm?

    Thanks,
    Halley

    Halley W. Josephs | Susman Godfrey L.L.P.
    1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067
    310.789.3163 (office) | 443.465.5087 (cell)
    hjosephs@susmangodfrey.com | www.susmangodfrey.com
    * Admitted only in New York; not admitted in California. Practicing under the supervision of the
    partnership of Susman Godfrey L.L.P.
    From: Halley Josephs
    Sent: Friday, June 4, 2021 1:23 PM
    To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
    <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
    <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
    Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
    <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
    DeGeorges <SDeGeorges@susmangodfrey.com>
    Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
    Defendant

    Michael,

    Please see inline responses below.

    From: Dore, Michael H. <MDore@gibsondunn.com>
    Sent: Thursday, June 3, 2021 4:33 PM


                                                                                                       Dore Exhibit D
                                                                                                               - 45 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 10 of 14 Page ID
                                  #:257

To: Halley Josephs <HJosephs@susmangodfrey.com>; Evangelis, Theane
<TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
<ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
Cc: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
<DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>; Simon
DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to
Defendant

EXTERNAL Email
Halley,
The discovery you sent us on behalf of Plaintiff Jane Doe—including 26
requests for production and 5 interrogatories, demanding documents and
information going back more than 10 years and having no direct connection to
Plaintiff’s allegations about events relating to Plaintiff—are unduly
burdensome, premature, and disproportional to the needs of the case. As you
know, Reddit will be filing a motion to dismiss Plaintiff’s complaint, invoking
among other things Section 230 of the Communications Decency Act. Section
230 is an immunity from suit, not just an immunity from liability, so its
application should be resolved prior to any discovery.

Reddit will argue in its motion to dismiss that Plaintiff has not stated plausible
claims, which Section 230 bars in any event. Plaintiff presumably will
disagree. We should let the Court decide the motion and then move forward
based on what the Court decides. The most reasonable approach is to give the
Court the chance to determine whether Plaintiff has stated a viable claim before
a party should be forced to undertake the burden of trying to respond to wide-
ranging requests covering more than a decade. To avoid unnecessary time and
expense for both sides (and burdening the Court for no good reason), we thus
ask that you please withdraw Plaintiff’s discovery requests until the Court has
fully resolved Reddit’s motion to dismiss.   Alternatively, please let us know if
Plaintiff is willing to stipulate to stay the deadline to respond to any discovery
requests.

If Plaintiff will not withdraw her discovery requests or agree to stay the
deadline to respond to discovery requests, Reddit will be filing a motion to stay
all discovery in the case. Please let us know if you will agree to stipulate to an
expedited briefing schedule on that motion to stay discovery, if necessary. If
you will not agree to withdraw your discovery requests, and you will not agree
to stipulate to an expedited briefing schedule, we will be forced to file an ex
parte application to set an expedited briefing schedule and set an early hearing

                                                                                                 Dore Exhibit D
                                                                                                         - 46 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 11 of 14 Page ID
                                  #:258


date. This obviously would be a further unfortunate waste of resources and an
unnecessary burden on the Court.

The above argues for a stay of discovery prior to resolution of a motion to dismiss,
particularly a motion to dismiss raising Section 230.

Regarding the former, as Counsel for Reddit well knows, there is no such
presumptive stay of discovery in the Central District. You believe the Court will
grant your motion, we believe the Court will deny it. Under this remarkably common
scenario the default is that discovery proceeds absent the entrance of a formal stay.
See generally Dkt. 23.

Counsel for Reddit likewise fails to point to any caselaw establishing a presumptive
stay of discovery in a case where a defendant plans on bringing a motion to dismiss
that will raise Section 230. Again, the default is that discovery proceeds absent the
entrance of a formal stay. See generally Dkt. 23.

You could have, but didn’t file a motion to stay on a normal schedule, but now
request our agreement on an expedited motion schedule otherwise you plan to
go ex parte to do so. We don’t believe either an expedited schedule or an ex
parte application is appropriate on a motion that could have been made earlier
once Reddit received the Court’s May 10 order requiring the parties to proceed
with Rule 26(f) obligations and discovery in the normal course.

As far as a Rule 26(f) conference, we see no justification at this time for
triggering the deadline for initial disclosures and discovery responses. Indeed,
Plaintiff’s refusal to disclose her identity or even non-identifying information—
even subject to a protective order—prevents Reddit from complying with Rule
26(a). We cannot identify witnesses or provide copies or even a description of
all documents in Reddit’s possession that the company may use to support its
claims or defenses, for example, because Plaintiff’s refusal to identify herself—
or even her anonymous username—blocks Reddit from investigating her
allegations. If there are specific issues you want to discuss on Monday, we are
happy to discuss them and to be as efficient and productive as possible. But we
will not trigger discovery obligations for ourselves that are premature and that
your unexplained refusal to identify Plaintiff pursuant to an agreed-upon
protective order prevents us from complying with.

Once again, you appear to be arguing with a status quo not set by Plaintiff. The Court in
this case knows what it is about, and ordered a Rule 26(f) conference to proceed by June
28. Dkt. 23 at 1-2. We intend to follow the Court’s order and have that conference to the
best of our ability, and submit a report by the required date. If Reddit is seeking to change
a Court order it must bring that request to the Court – not Plaintiff. If Reddit is refusing to
conduct the Rule 26(f) conference on Monday, we will be forced to move to compel the
Rule 26(f) conference and the parties can have our LR 7-3 meet and confer on Monday.



                                                                                              Dore Exhibit D
                                                                                                      - 47 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 12 of 14 Page ID
                                  #:259


 Regarding Plaintiff’s identity, we have refused nothing. To the contrary, we have
 repeatedly said we are willing to meet and confer with you on this very delicate issue and
 are happy to do so on the date suggested below – which is the first time you have
 suggested any timing for this discussion.

 We are available on Monday, June 7 at 2pm to (i) meet and confer on Reddit’s
 motion to dismiss Plaintiff’s complaint, (ii) to meet and confer on Reddit’s
 motion to stay discovery if necessary, and (iii) to address other case issues but
 not as a Rule 26 conference that would trigger discovery obligations. Please
 confirm your availability and we will send an invite and dial-in.

 As previously stated, we will send our Rule 26(f) joint report draft in advance of Monday’s
 2pm PST call and we will be prepared to discuss with you all topics outlined in the report
 which is what – per the Court’s order – you should be willing to discuss.

 Thanks.


 Michael Dore


 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 333 South Grand Avenue, Los Angeles, CA 90071-3197
 Tel +1 213.229.7652 • Cell +1 213.258.5517
 MDore@gibsondunn.com • www.gibsondunn.com



 From: Halley Josephs <HJosephs@susmangodfrey.com>
 Sent: Tuesday, June 1, 2021 3:02 PM
 To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
 <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
 <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
 Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
 Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges
 <SDeGeorges@susmangodfrey.com>
 Subject: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to Defendant

 [External Email]
 Counsel,

 Please find attached the following discovery requests to Reddit in in Doe v. Reddit, No. 8:21-cv-
 00768:
       Plaintiff’s First Set of Requests for Production of Documents
       Plaintiff’s First Set of Interrogatories


                                                                                                        Dore Exhibit D
                                                                                                                - 48 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 13 of 14 Page ID
                                  #:260



 Following up on Arun’s 5/13 email, please confirm you will accept email service and we’ll do the
 same for you.

 Best,
 Halley

 Halley W. Josephs | Susman Godfrey L.L.P.

 1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067

 310.789.3163 (office) | 443.465.5087 (cell)

 hjosephs@susmangodfrey.com | www.susmangodfrey.com



 * Admitted only in New York; not admitted in California. Practicing under the supervision of
 the partnership of Susman Godfrey L.L.P.

 This message may contain confidential and privileged information for the sole use of the intended
 recipient. Any review, disclosure, distribution by others or forwarding without express permission is
 strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
 and then immediately delete this message.

 Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
 our privacy policy.


 This message may contain confidential and privileged information for the sole use of the intended
 recipient. Any review, disclosure, distribution by others or forwarding without express permission is
 strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
 and then immediately delete this message.

 Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
 our privacy policy.


 This message may contain confidential and privileged information for the sole use of the intended
 recipient. Any review, disclosure, distribution by others or forwarding without express permission is
 strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
 and then immediately delete this message.

 Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
 our privacy policy.


 This message may contain confidential and privileged information for the sole use of the intended
 recipient. Any review, disclosure, distribution by others or forwarding without express permission is


                                                                                                      Dore Exhibit D
                                                                                                              - 49 -
Case 8:21-cv-00768-JVS-KES Document 25-5 Filed 06/21/21 Page 14 of 14 Page ID
                                  #:261

 strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
 and then immediately delete this message.

 Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
 our privacy policy.




                                                                                                        Dore Exhibit D
                                                                                                                - 50 -
